Citation Nr: 0605474	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-23 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased initial evaluation for a residual 
scar, right wrist ganglion cyst excision, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1997 to July 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Chicago, Illinois Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted entitlement to service 
connection for a residual scar, right wrist ganglion cyst 
excision, and assigned a noncompensable rating.

In April 2004, the Board remanded this claim for further 
development.

In March 2005, the Appeals Management Center (AMC) increased 
the veteran's disability evaluation for her residual scar, 
right wrist ganglion cyst excision, from noncompensable to 10 
percent disabling, effective July 22, 2001.

In a subsequent rating decision dated in October 2005, the 
AMC awarded the veteran a separate rating for service 
connection for motor impairment and neurological pain as a 
residual of resection of a ganglion cyst of the right wrist, 
and assigned a 10 percent disability evaluation.  As the 
veteran has not filed a notice of disagreement with this 
decision, that issue is not before the Board for 
adjudication.


FINDING OF FACT

The right wrist ganglion cyst excision scar has been 
manifested primarily by tenderness, and it is not poorly 
nourished with ulceration; and, it is less than 77 square 
centimeters in area, does not produce substantial limitation 
of function and has not affected the motion of a body part




CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for right wrist ganglion cyst excision scar have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), Part 4, 4.7, 4.118, Diagnostic Codes 7802, 
7803, 7804, 7805 (prior to August 30, 2002); Diagnostic Codes 
7801, 7802, 7803, 7804 (effective from August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that an initial evaluation higher than 10 
percent is warranted for his service-connected residual scar, 
right wrist ganglion cyst excision.  

Initially, the Board notes that VA laws and regulations 
dictate that upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2004); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

A General Counsel opinion states, however, that VA is not 
required to provide notice of the information and evidence 
necessary to substantiate claims in the case of "downstream" 
issues, i.e., issues related to the claim but arising after 
the beginning of the claims process, if appropriate notice 
was furnished prior to the initial decision.  VAOPGCPREC 8-
2003.  In this case, the veteran's appeal arises out of his 
claim of entitlement to service connection for scar, right 
wrist ganglion cyst excision, and a October 2001 letter 
informed him of the information necessary to substantiate 
this claim, what the RO would seek to provide, and what he 
was needed from him.  This letter also essentially asked that 
the veteran to provide any evidence in his possession that 
pertains to his claim.  

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as private and VA medical records pertinent 
to the years after service are in the claims folder and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  The veteran was also afforded a VA 
examination in October 2004.  

On appellate review of this claim, the Board sees no areas in 
which further development is needed.  Under these 
circumstances, the Board finds that appellate review, at this 
juncture, is appropriate

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  See 38 U.S.C.A. § 1155 (West 2005); 
38 C.F.R. § 4.1 (2005).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  See 
38 C.F.R. § 4.7 (2005).  

There is a distinction between an appeal of an original or 
initial rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  For example, the rule articulated 
in Francisco v. Brown, 7 Vet. App. 55 (1994)--that the 
present level of the veteran's disability is the primary 
concern in an claim for an increased rating and that past 
medical reports should not be given precedence over current 
medical findings--does not apply to the assignment of an 
initial rating for a disability when service connection is 
awarded for that disability.  Fenderson, 12 Vet. App. at 126.  
Instead, where a veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating 
on appeal was erroneous . . . ."  See Fenderson, 12 Vet. 
App. at 126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  See Id. 

The record shows that the veteran underwent an excision of a 
ganglion cyst in her right wrist in June 2001, while in 
service.  In March 2005, the AMC increased the veteran's 
disability evaluation from noncompensable to 10 percent 
disabling for the entire appeals period.  The veteran 
contends that the current assignment does not adequately 
compensate her for her disability.

With regard to the residual scar from the right wrist 
ganglion cyst excision, the Board notes that the criteria for 
evaluating scars were amended during the course of this 
appeal.  See 67 Fed. Reg. 49,596 (Jul. 31, 2002); 67 Fed. 
Reg. 58,448-9 (Sept. 16, 2002) (codified at 38 C.F.R. § 
4.118).  The Board has taken into consideration the effective 
date of the change in this regulation while reviewing the 
evidence relevant to this claim.

As for pertinent VA rating criteria, 38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7805 evaluate scars.  Under the 
criteria in effect before August 30, 2002, Diagnostic Code 
7801 provided that third degree burn scars warranted a 10 
percent rating or an area or areas exceeding 6 square inches, 
and a 20 percent rating for an area(s) exceeding 12 square 
inches.  Diagnostic Code 7802 provided for a 10 percent 
rating for second degree burn area approximating 1 square 
foot.  Diagnostic Code 7803 provided that scars, superficial, 
poorly nourished, with repeated ulceration, warranted a 10 
percent disability rating.  Under Diagnostic Code 7804, 
scars, superficial, tender, and painful on objective 
demonstration warranted a 10 percent disability rating.  And, 
under Diagnostic Code 7805, other scars were to be rated on 
the limitation of the part affected. See 38 C.F.R. § 4.118 
(2002).

As for new scar rating criteria in effect on August 30, 2002, 
Diagnostic Code 7801 provides that scars, other than the head 
face, or neck, that are deep or that cause limited motion in 
an area(s) exceeding 6 square inches (39 square cm) warrant a 
10 percent disability rating; a 20 percent rating is 
warranted for area(s) exceeding 12 square inches (77 square 
cm); a 30 percent rating is warranted for an area(s) 
exceeding 72 square inches (465 square cm); and a 40 percent 
rating is warranted for an area(s) exceeding 144 square 
inches (929 square cm).  Scars that are in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  A deep scar is one associated with underlying soft 
tissue damage.  See 38 C.F.R. § 4.118 (2005).

New Diagnostic Code 7802 provides that scars, other than the 
head, face, or neck, that are superficial and that do not 
cause limited motion and that cover an area or areas of 144 
square inches (929 square cm) or greater warrant a 10 percent 
disability rating.  Scars in widely separated areas, as on 
two or more extremities, or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined in accordance with 38 C.F.R. § 4.25.  A 
superficial scar is not one associated with underlying soft 
tissue damage.

New Diagnostic Code 7803 provides that superficial, unstable 
scars warrant a 10 percent evaluation.  An unstable scar is 
defined as one where, for any reason, there is frequent loss 
of skin over the scar.  A superficial scar is not one 
associated with underlying soft tissue damage.

New Diagnostic Code 7804 provides that superficial scars, 
painful on examination, warrant a 10 percent disability 
rating.

Finally, new Diagnostic Code 7805 is essentially the same as 
the old version as other scars are to be rated on the 
limitation of the affected part.

The March 2002 VA examination noted that the veteran had a 
2.5 x 0.4 centimeter (cm) scar that was elevated 2 
millimeters (mm) over the palmer section of the right wrist.  
There was some tenderness just lateral to the scar.  The 
scar, itself, was nontender.  No ulceration was noted.  The 
veteran had no pain on dorsiflexion or plantar flexion.  She 
had some pain with internal rotation at the elbow.  She was 
able to ulnar flex from 0 to 80 degrees, dorsiflexion was 
from 0 to 70 degrees, radial deviation was from 0 to 20 
degrees and ulnar deviation was from 0 to 45 degrees.  She 
did have some increased pain with hand grip and the hand grip 
was considered 4+/5 as far as the motor activity.  The hand 
was otherwise normal.  There was no thenar or hypothenar 
atrophy.  There was no interosseus atrophy and finger 
abduction and thumb apposition were normal bilaterally.  No 
lesions were noted on the hand.

The October 2004 VA examination noted that the veteran's 
right wrist excision scar was on the right medial wrist 
midline.  The scar measured 3 x 1 cm.  There was mild pain 
with examination of the scar along the ulnar side of the 
scar.  There was no adherence to the underlying tissue and 
the scar was smooth.  The examiner noted this was a stable 
superficial scar with no inflammation, edema or keloid 
formation.  It was mildly hypopigmented compared to the 
surrounding skin.

Upon physical examination, the Phalen's test was negative.  
The veteran had UU decreased sensation to monofilament over 
the scar.  Around and along the outside of the scar was 
normal.  Vibratory sensation was intact in each fingertip.  
Ulnar tap was negative.  The veteran complained of pain along 
the scar at least five or six days per week.  The veteran 
indicated she is a full-time student and when she is in 
school and has to write, she has increased problems with her 
wrist.  Range of motion testing revealed dorsiflexion on the 
right to be 0 to 50 degrees out of 70 degrees.  Palmar 
flexion of the right wrist was 0 to 80 degrees, radial 
deviation was 0 to 20 degrees and ulnar deviation was 0 to 45 
degrees.  Hand grips were 4/5 on the right.  The hand 
examination was otherwise normal.  Finger adduction and thumb 
opposition were normal.

Under the former criteria, Diagnostic Codes 7801 and 7802 are 
not for application, as the veteran did not suffer from 
either a third or second degree burn.  Diagnostic Code 7803 
is not for application in that the veteran's excision scar is 
not poorly nourished with repeated ulceration.  The veteran's 
scar is most appropriately rated under Diagnostic Code 7804.  
The evidence of record establishes that the excision scar is 
superficial, tender and painful upon objective demonstration.  
Thus, a 10 percent evaluation is warranted under the old 
criteria.

Under the new criteria, Diagnostic Code 7801 is not for 
application because the veteran's scar does not exceed 6 
square inches.  Diagnostic Code 7802 is not for application 
because the veteran's scar does not cover an area or areas of 
144 square inches or greater.  Diagnostic Code 7803 is not 
for application because the evidence of record does not 
indicate that the veteran's scar is unstable.  The veteran 
was appropriately rated under Diagnostic Code 7804, for a 
superficial scar that was painful on examination, warranting 
a 10 percent disability rating.  10 percent is the maximum 
disability rating the veteran can received under this 
Diagnostic Code.  Diagnostic Code 7805 is not for application 
as the veteran has been given a separate award for the 
neurological manifestations of her excision.

The evidence reveals that the current 10 percent evaluation 
for the residual scar from the right wrist ganglion cyst 
excision best represents the veteran's disability picture.  
See 38 C.F.R. § 4.7 (2005).  The preponderance of the 
evidence is against the claim for a rating in excess of 10 
percent for the residual scar from the ganglion cyst excision 
at any time during the appeal period, and the claim is 
denied.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2005).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  In this 
regard, the schedular evaluations in this case are not 
inadequate.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The veteran has not required 
hospitalization and marked interference of employment has not 
been shown due to the service-connected residual scar, right 
wrist ganglion cyst excision.


ORDER


Entitlement to an increased initial evaluation for a residual 
scar, right wrist ganglion cyst excision, currently evaluated 
as 10 percent disabling, is denied.



____________________________________________
J.A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


